Citation Nr: 1717865	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-09 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation to a disability rating in excess of 10 percent for left ankle fracture. 

2.  Entitlement to service connection for right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2015, the Board remanded the claims for further development of the evidence.  

On August 24, 2015, the RO granted service connection for a low back disability.  Therefore, no further discussion is necessary in regards to the Veteran's claim for entitlement to service connection for a low back disability.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).

The issue of an increased rating for left ankle fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's disability of the right hip (pain) is associated with and encompassed by the neurological manifestations of his service-connected lumbar spine disability; there is no other disability unrelated to his service-connected lumbar spine disability causing his right hip pain.





CONCLUSION OF LAW

A right hip disability (separate and distinct from a service-connected lumbar spine disability) was not incurred in or aggravated by service.  38 U.S.C.S. §§ 1101, 1131, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Here, compliant VCAA notice was sent to the Veteran in June 2009. 

Concerning the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file, as are post-service VA treatment records, private treatment records, and lay statements.  

The Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, in July 2015, the Veteran underwent a VA examination for a right hip condition.  The examiner detailed the Veteran's assertions, conducted all appropriate testing and reported the results August 2015.  Id. at 311.  Therefore, the Board finds that the duty to assist has been satisfied.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R.  § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Here, the Veteran seeks service connection for a right hip disability.  In February 2012, the Veteran asserted that during an in-service training exercise a metal practice grenade hit his right hip.  The Veteran contended that since this trauma he has experienced "daily elevated pain."  While post-service VA records document the Veteran's complaints of right hip pain, medical records do not reveal a medical diagnosis related to the Veteran's right hip.  

Although early VA examinations focused on the Veteran's service-connected left hip disability, the examination reports generally referred to the condition of the Veteran's right hip.  The Veteran was afforded a VA examination in January 1992, addressing the Veteran's complaints of pain in his left hip and buttock.  The Diagnostic Radiology Report recorded an impression of radiographically normal pelvis.  The Veteran was afforded another VA examination in June 2003 for his service-connected left hip disability.  There, the examination report noted that "[l]eft hip shows degenerative changes involving the hips, slightly worse on the left." However, the examiner diagnosed the Veteran with traumatic degenerative joint disease for only the left hip, not the right hip.   

Following the Board's June 2015 remand, the Veteran was afforded a VA examination specifically for his right hip condition.  The VA examiner considered the Veteran's reports of an in-service injury to his right hip as well as his statement that his "lower back and hip have hurt ever since."  However, the examiner found that he spoke mostly about his right back pain when he was asked about his right hip.  Further, x-ray findings did not support a diagnosable right hip disability.  Ultimately, the examiner opined that the Veteran does not have a current diagnosis associated with his right hip.  Instead, the Veteran's history and physical exam findings, including range of motion tests, were consistent with a lumbar spine condition, rather than a hip condition. 

The Board acknowledges the Veteran's reports of right hip pain.  However, an underlying disability has not been diagnosed, and pain alone, without a diagnosed or identifiable underlying malady or condition, is not in and of itself a compensable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  While the Veteran is competent to state that he has right hip pain, as a lay person, he is not competent to provide evidence as to more complex medical questions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Furthermore, as the Veteran has not indicated that his right hip conditions worsened since the June 2015 VA examination, a remand to ascertain whether he now has a right hip disability is also not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In short, the objective medical evidence of record does not establish a current right hip disability for VA purposes.  Additionally, as the medical evidence of record (as discussed above) indicates that the Veteran's right hip pain is part and parcel of his service-connected lumbar spine disability, a separate grant of service connection for this complaint is not appropriate.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2016).   In the absence of a current disability separate and apart from the lumbar spine disability, additional discussion concerning nexus or presumptive service connection is not required, and service connection for a right hip condition is denied.

Upon consideration of all of the evidence of record, the Board finds, for the reasons explained above, that the opinion of the VA examiner is the most probative evidence of record and carries the most probative weight on the question of whether the Veteran's right hip pain is related to his service, separate and apart from his service-connected lumbar spine disability.  As the preponderance of the evidence weighs against the claim, service connection for a disability of the right hip (separate and distinct from a service-connected lumbar spine disability) is denied.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

Service connection for a right hip disability is denied. 


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the Veteran's increased rating claim for the left ankle fracture.

The Veteran was afforded VA examinations in connection with his claim in November 2011 and July 2015.  However, due to inadequacies in those examinations and the accompanying medical opinions, an additional examination and opinion are needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The November 2011 and July 2015 examinations for the left ankle fracture did not include the necessary findings regarding active motion, passive motion, weight-bearing, and nonweight-bearing testing of the left ankle fracture.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, a new examination addressing entitlement to an increased evaluation for a left ankle fracture is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional outstanding private treatment records that he wishes VA to obtain, and advise him that he may submit any additional evidence or information he might have to support his claims, to include lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified, and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

2.  Update the file with any VA treatment records relevant to the Veteran's claim dated from November 2009 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA ankle examination to determine the current level of severity of his service-connected left ankle disability.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

The examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Additionally, range of motion should be tested for the opposite undamaged joint, if applicable.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the ankle throughout the time period of the claim (since November 2009).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why that is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

4.  Then, readjudicate the claim of entitlement to an increased rating for a left ankle disability.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


